DETAILED ACTION

Status of Claims
Claims 1, 2, 7-11, 13, 16, 18-21, and 25-30 are pending.
Claims 1, 2, 9, and 11 are currently amended.  Claims 27-30 are new.

Status of Previously Withdrawn Claims
Claims 1, 2, 7-11, 13, 16, and 25-30 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/07/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.


Status of Previous Claim Objections
The previous objection to claim 1 is withdrawn in view of the amendment to the claim.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 1, 2, 7-11, 13, 16, 25, and 26 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to claims 1, 2, 9, and 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim is indefinite because it does not correspond to claim 1.  Specifically, claim 18 recites in step (a) that the powders contain any of cobalt, nickel, and iron.  But claim 1, which is recited in the preamble of claim 18, recites that the cemented carbide body can contain mixtures of cobalt, nickel, and iron in addition to the aforementioned elements individually.  Thus, it is unclear whether step (a) of claim 
Further regarding claim 18, the claim is indefinite because it is inconsistent with the specification.  See MPEP § 2173.03.  In step (e), the claim recites that the tantalum content is 1.5-3.5 wt.% of the binder content.  However, the examples in the specification show that the calculation is based on the entire tantalum-containing compound as a percentage of the binder and not on the Ta content alone.  
For example, Example 1 states that the TaC powder is about 0.2 wt.% and the Co binder is about 6 wt.%, which, per the example, corresponds to a relative Ta content of about 3.33 wt.% with respect to the Co binder.  Page 10, lines 28-30.  It is noted, however, that the calculation in Example 1 includes the entire Ta compound of TaC, not just the Ta component.  If the Ta component alone were used in the calculation, then the Ta content relative to the Co binder would be 3.03 wt.%.  Thus, the term “the tantalum content” is not referring to solely the Ta content, as is suggested by the claim, but the entire Ta-containing inclusion, as illustrated in Example 1 but is also seen in Examples 4, 6, 7, 8, 9, and 10.
Further regarding claim 18, there is insufficient antecedent basis for the term “the binder content” (“...the tantalum content between 1.5 weight per cent and 3.5 weight per cent of the binder content...”).  The cemented carbide body according to claim 1, which is referred to in the preamble, uses the term “binder matrix material,” but it does not use the term “binder content.” 
Regarding claims 19-21, the claims are likewise rejected because they require all the features of rejected claim 18.
Response to Arguments
Applicant’s arguments with respect to Konyashin ‘859 (US 2006/0093859 (A1)) have been fully considered and are persuasive.  Accordingly, the 103 rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 7-11, 13, 16, and 25-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is JP 2005-068513 (A) to Ishii et al. (“Ishii”) (computer-generated translation in file dated 05/16/2019).  Ishii discloses a hard metal containing fine particles.  The hard metal is WC (tungsten carbide).  The metal composition contains 2-13% Co and/or Ni (binder), 0.1-1.8% Cr, and 0.01-0.6% Ta.  This converts to a Ta content of 0.08% (=0.01/13.01 x 100) to 23% (=0.6/2.6 x 100) relative to the binder.  Precipitates of Ta are produced having a size of 8000 nm2 or smaller.  For a circular cross-section of precipitate, the diameter of the precipitate would be 50 nm. 
Ishii discloses a method of manufacture in which powder precursors are combined, milled, sintered in a vacuum, and quenched rapidly at 50-100oC/min.  However, Ishii is silent regarding the grain size of grains that contain the Ta precipitates, and Ishii does not teach or suggest controlling the method, such as powder precursor makeup and/or cooling rate, to attain a hard metal composition that is free of Ta-containing grains having a largest linear dimension of more than 500 nm.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 3, 2021